Broyles, C. J.
This was a suit for damages to the plaintiff’s automobile alleged to have been inflicted in a collision with the defendant’s car. The case was tried by the judge without the intervention of a jury. *532After the introduction of evidence by both parties, the court rendered a judgment in favor of the plaintiff for $175; and, thereafter, overruled the defendant’s motion for a new trial, and to that judgment the defendant excepted. Under the evidence submitted, the judgment was authorized; and none of the special assignments of error shows cause for another hearing of the case.
Decided October 15, 1937.
J. D. Tindall, J. F. Kemp, for plaintiff in error.
W. 0. May, H. 0. Holbrook, contra.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.